—_

oO O86 Oo NN DD MH BRB WwW PD

Mw NM NB DB NHB NY NHB B= &@ & 2 wow Bw A 2 An
oO a fF Ww HY = GCG © oO NN ®D OQ BR ®D BH A

Case 2:19-cv-00386-RSL Document 40 Filed 07/03/19 Page 1 of5

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE
CIXXFIVE CONCEPTS, LLC,
No. 2:19-cv-00386-RSL
Plaintiff,
STIPULATED NOTICE TO
Vv. WITHDRAW PENDING MOTIONS
TO COMPEL ARBITRATION
GETTY IMAGES, INC., GETTY
IMAGES (US), INC. and LICENSE
COMPLIANCE SERVICES, INC.,
Defendants.
STIPULATED NOTICE

 

Plaintiff CixxFive Concepts, LLC and defendants Getty Images, Inc., Getty Images
(US), Inc. and License Compliance Services, Inc., by and through their counsel of record,
pursuant to Local Rule 7(1), hereby stipulate as follows:
~ O) On June 10, 2019, defendant Getty Images (US), Inc. filed a
Motion to Compel Arbitration, Dismiss Class Claims and Stay Proceedings
(Dkt. # 32). The motion is noted on the Court’s calendar for July 12, 2019.

No opposition papers have been filed.

STIPULATED NOTICE TO Yatrmuth us
WITHDRAW PENDING MOTIONS
No. 2:19-cv-00386-RSL — Page 1 Sesto eenneticuneiiace

phone 206.516.3800 fax 206.516.3888

 

 
oO ON DOW OH FF WO DY =

MO BM NH HB NHB NH DM |= | = ow ok od wm ow lO
ao a F YW MY =A OG © DO NN DMD mH BR WwW fH 2 OO

 

 

Case 2:19-cv-00386-RSL Document 40 Filed 07/03/19 Page 2 of 5

(2) On June 10, 2019, defendants Getty Images, Inc. and License
Compliance Services, Inc. jointly filed a Motion to Compel Arbitration,
Dismiss Class Claims and Stay Proceedings (Dkt. # 34). The motion is noted
on the Court’s calendar for July 12, 2019. No opposition papers have been
filed.

(3) On July 1, 2019, plaintiff CixxFive Concepts, LLC filed
Plaintiff's First Amended Complaint (Dkt. # 37). The First Amended
Complaint, inter alia, adds allegations relating to arbitration rights under the
parties’ contracts and changes the proposed class relative to those rights.

(4) In consideration of the newly filed First Amended Complaint,
and to avoid potentially unnecessary motion practice before this Court,
plaintiff and defendants stipulate as follows:

a. Defendants agree to withdraw their Motions to Compel

Arbitration (Dkt. #32 and # 34). The parties agree that the withdrawal

is without prejudice.

b. Plaintiff agrees that defendants shall have until July 25,

2019 to file (i) a new motion or motions seeking to compel arbitration

of some or all of the claims in the First Amended Complaint, or (ii)

other responsive pleading to the First Amended Complaint.

(5) The parties agree that defendants’ withdrawal of the pending
Motions to Compel Arbitration shall not be deemed evidence of a waiver of
any right by defendants, including but not limited to the right to compel
arbitration of the claims in this action.

(6) Except as set forth herein, all other dates set by the Court shall
remain the same.

(7) A proposed order is submitted herewith.

 

STIPULATED NOTICE TO Yarmuthis
WITHDRAW PENDING MOTIONS
No. 2:19-cv-00386-RSL — Page 2 ors. Wethingtce asin

phone 206.516.3800 fax 206.516.3888

 
oOo Oo ON ODO oO BF WwW DY =

NM NO HBS NB NY HB NDB |= |= ww ww Bw ww 2 ow 2
oO a FW HS =A SFG O6© DAN DO OT B WO NH 2

 

 

Case 2:19-cv-00386-RSL Document 40 Filed 07/03/19 Page 3of5

DATED: July 3, 2019.

STECKLER GRESHAM COCHRAN
PLLC

/s/ Bruce Steckler
R, Dean Gresham (pro hac vice)
Bruce Steckler (pro hac vice)
Stuart L. Cochran (pro hac vice)
L. Kirstine Rogers (pro hac vice)
Braden M. Wayne (pro hac vice)
12720 Hillcrest Road, Suite 1045
Dallas, TX 75230
Telephone: 972-387-4040
Facsimile: 972-387-4041
dean@steckler.com
bruce@stecklerlaw.com
stuart@stecklerlaw.com
krogers@stecklerlaw.com
braden@stecklerlaw.com

Attorneys for Plaintiff CixxFive Concepts,
LLC

STIPULATED NOTICE TO
WITHDRAW PENDING MOTIONS
No. 2:19-cvy-00386-RSL — Page 3

YARMUTH LLP

/s/ Scott T. Wilsdon

Scott T. Wilsdon, WSBA No. 20608
Ralph H. Palumbo, WSBA No. 4751
John H. Jamnback, WSBA No. 29872
1420 Fifth Avenue, Suite 1400
Seattle, Washington 98101
Telephone: 206-516-3800
Facsimile: 206-516-3888

Email: wilsdon@yarmuth.com
rpalumbo@yarmuth.com
jjamnback@yarmuth.com

Attorneys for Defendants Getty Images,
Inc., Getty Images (US), Inc. and License
Compliance Services, Inc.

Yar muth LLP

1420 Fifth Avenue, Suite 1400
Seattle, Washington 98104

Phone 206.516.3800 fax 206.516.3888

 
oOo 86 O&O NN OO OO & WO NY =

BS NO bw NY NY HW HDB | | | | BSB | Bw ww a
Oo on F&F WO NY = OD Oo BN DW OD BB WO ND =

 

 

Case 2:19-cv-00386-RSL Document 40 Filed 07/03/19 Page 4 of5

[PROPOSED] ORDER

IT IS SO ORDERED.
DATED this {8 day of , 2019.

WAS Gairk

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

STIPULATED NOTICE TO
WITHDRAW PENDING MOTIONS
No. 2:19-cv-00386-RSL — Page 4

Yarmuthius

1420 Fifth Avenue, Suite 1400
Seattle, Washington 98101
phone 206.516.3800 fax 206.516.3888

 

 
